Title: Thomas Jefferson to Luis de Onís, 4 November 1809
From: Jefferson, Thomas
To: Onís, Luis de


           Monticello Nov. 4. 1809.
          Th: Jefferson presents his respectful compliments to his Excellency the Chevalier de Onis, & congratulates him on his safe arrival in the United States, & at a season so propitious to the preservation of health against the effects of a sensible & sudden change of climate. he hopes that his residence here will be made agreeable to him, and that it will be useful in cementing the friendship & intercourse of the two nations so advantageous to both. he would have been happy to have paid his respects to the Chevalier de Onis in person, & to have had the honor of forming his acquaintance: but the distance & bad roads deny him that pleasure.  he learns with great satisfaction that his venerable & worthy friend, mr Yznardi, continues in life and health, and takes this occasion of bearing testimony to his loyal & honorable conduct while in the United States. he salutes the Chevalier de Onis with assurances of his high respect & consideration.
        